DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicants argument that Lin et al “initiating, at a customer premise equipment device, a current draw capacity test of a current draw from a USB supply for a-USB port of a customer premise equipment device USB port”:  the examiner agrees.  Wojcik et al was cited for teaching initiating “initiating a current draw capacity test of a current draw from a USB supply for a-USB port”.  Lin et al taught the power management module within the hub 106 (mapped to applicant’s customer premise equipment) determining the current draw capacity from data provided instead of performing the test.  The rejection stated it would have been obvious to include Wojcik et al’s “current draw test to determine available current because this is one of the common methods of determining the available current”.  For further clarification it would have been obvious to include the test in the power management module because this is the component that determines the current draw/power capacity.  Wojcik et al teaches trial and error testing which “may iteratively draw increasing levels of power or current from the power source until 
In regards to applicant’s argument that Lin et al fails to teach “determining whether the USB supply is capable of supporting the predetermined current load”.  This is incorrect.  Lin et al expressly teaches determining if the power unit 104 is capable of supporting the predetermined current load see applicants own argument regarding Lin et al’s math.  Lin et al however does not expressly teach power unit 104 is USB only that the upstream and downstream ports are USB.  Wojcik et al however also teaches the power may come from a USB port.
In regards to applicant’s argument that Wojcik et al does not teach “initiating, at a customer premise equipment device, a current draw capacity test of a current draw from a USB supply for a-USB port of a customer premise equipment device USB port”.  Wojcik et al teaches “initiating a current draw capacity test of a current draw from a USB supply for a-USB port”.  Lin et al taught the power management module within the hub 106 (mapped to applicant’s customer premise equipment) determining the current draw capacity from data provided instead of performing the test.  The combination teaches “initiating, at a customer premise equipment device, a current draw capacity test of a current draw from a USB supply for a-USB port of a customer premise equipment device USB port”.
In regards to applicants argument that Wojcik et al does not teach “generating, by a current load source of the customer premise equipment device, a predetermined current load during the current draw capacity test”:  Wojcik et al teaches generating, by a current load source of a device, a predetermined current load during a current draw capacity test.  Thus the 
In regards to applicants argument that Wojcik et al does not teach “the current load source progressively increases the current draw by adding more functions in a controlled manner to generate the predetermine current load for the current sourced from the USB supply by the customer premise equipment device USB port”:  This is incorrect Wojick et al teaches “A fourth method of determining a maximum current limit or other power capabilities of a power source is conducting of trial and error testing. A host device using power from a power source may iteratively draw increasing levels of power or current from the power source until there is an indication that the power source is reaching or has reached its maximum capabilities” this is progressively increasing the current draw by adding more functions.  Applicant’s specification does not identify what these added functions could be thus the examiner maps the added functions to added current draw source such as resistances since that is the function these “functions” perform.  Official notice is taken that the total resistance of a Parallel Circuit is NOT equal to the sum of the resistors (like in a series circuit). The total resistance in a parallel circuit is always less than any of the branch resistances. Adding more parallel resistances to the paths causes the total resistance in the circuit to decrease. Also via ohms law I=V/R the current load increases as the total resistance lowers.  It would have been obvious to a person of ordinary skill in the art to add functions to draw current for the current test because this is a simple method of increasing current load.

In regards to applicants argument that Wojcik et al describes it is the host device that determines the maximum current draw.   In Lin et al it is the power management module that determines the maximum current draw thus adding the function of determining the maximum current draw, by testing, to the power management unit is obvious to a person of ordinary skill in the art since this is the device in Lin et al that performs that function.
In regards to applicants arguments that Langgood et al does not teach the limitation for which Lin et al and Wojcik et al were cited.  The examiner agrees Lin et al and Wojcik et al teach these limitations.  Lee et al teaches disabling the port to the peripheral if the available current is insufficient as opposed sending out a notification that the USB port is not capable of supporting the current draw. Langgood et al teaches detecting there is insufficient current available to run a computer as a desired level and sending out “a notification (310) of insufficient current supply” (Para [0033]).  It would have been obvious to have the module that determines there is not enough current available to send out a notification that there is not enough current available as well as taking corrective measures for not having enough current available such as disabling the port.
Wojcik et al teaches a host device using power from a power source may iteratively draw increasing levels of power or current from the power source until there is an indication that the power source is reaching or has reached its maximum capabilities.  Wojcik et al does not state how this increase is obtained.  Wojcik et al does not teach the newly added limitation of the load being increased “by adding more functions in a controlled manner to generate the predetermine 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824 and what is well known in the art as evidenced by Crumbliss PN 2,826,737.
In regards to claims 1, 8, 14:  Lin et al teaches a method comprising: calculating available current at a customer premise equipment device (Hub 106 figures 2A-2D performed by the  draw increasing levels of power or current from the power source until there is an indication that the power source is reaching or has reached its maximum capabilities.  Wojcik et al does not state how this increase is obtained.  Wojcik et al does not teach “by adding more functions in a controlled manner to generate the predetermine current load”.  Official notice is taken that the total resistance of a Parallel Circuit is NOT equal to the sum of the resistors (like in a series circuit). The total resistance in a parallel circuit is always less than any of the branch resistances. Adding more parallel resistances to the paths causes the total resistance in the circuit to decrease. Also via ohms law I=V/R the current load increases as the total resistance lowers.  It would have been obvious to a person of ordinary skill in the art to add functions to draw current for the current test because this is a simple method of increasing current load.
In regards to claims 2, 9, 15: Wojcik et al teaches iterative draw increasing levels of power or current from the power source.
In regards to claims 3, 10, 16: Wojcik et al teaches an iterative draw “until there is an indication that the power source is reaching or has reached its maximum capabilities”. Wojcik et al states “In one case, the indication that the power source is nearing its maximum capability may be indicated by the power source having difficulty maintaining a supply voltage. For 
In regards to claims 7, 20: Langgood et al teaches displaying the notification.

Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 2 above, and further in view of Saether PN 2007/0213946.
In regards to claims 4, 11, 17: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage provided by a bandgap circuit. If the divided power supply voltage drops below the bandgap reference voltage, the comparator output signal can be used to indicate a brownout.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a brownout detector because this is how Wojcik et al detects the voltage falling below a threshold.

Claims 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 1 above, and further in view of Chan PN 4,775,540.
In regards to claims 5, 12, 18: Wojcik et al teaches incrementally increasing the current draw but does not teach the current being pulsed. Chan teaches applying a test current in the form of pulses of sufficiently short duration to preclude bias current heating damage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pulse the current draw because this would have prevented overload/damage of the power supply.

Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2013/0013936 in view of Wojcik et al PN 2014/0191033, Langgood et al PN 2009/0164824 and what is well known in the art as evidenced by Crumbliss PN 2,826,737 as applied to claim 5 above, and further in view of Saether PN 2007/0213946.
In regards to claims 6, 13, 19: Wojcik et al teaches detecting a fall in supply voltage to determine the supply has reached its maximum current. While the mechanism to perform this is known in the art as a brownout detector, Wojcik et al does not use the term brownout. Saether teaches a conventional prior art Brownout detector (Para [0002]) “Some conventional brownout detectors use a comparator to compare a power supply voltage with a bandgap reference voltage provided by a bandgap circuit. If the divided power supply voltage drops below the bandgap reference voltage, the comparator output signal can be used to indicate a brownout.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a brownout detector because this is how Wojcik et al detects the voltage falling below a threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185